           Case 1:20-cv-05346-CM Document 4 Filed 09/02/20 Page 1 of 5




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

HUBERT DUPIGNY,
                           Plaintiff,
                    -against-
UNITED STATES OF AMERICA;
GEOFFREY S. BERMAN; ELINOR
TORLOW; MOLLIE BRACEWELL; JACOB                                       20-CV-5346 (CM)
GUTWILLING; AARON MYSLIWIEC;
THEIR OFFICERS AND AGENTS,                                                 ORDER
SERVANTS, EMPLOYEES, ATTORNEYS,
AND ALL OTHERS (INCLUDING
SUBSIDIARIES) IN ACTIVE CONCERT OF
PARTICIPATION, IN THEIR OFFICIAL AND
INDIVIDUAL CAPACITY,
                           Defendants.


COLLEEN McMAHON, Chief United States District Judge:

       Plaintiff, currently detained in the Metropolitan Detention Center in Brooklyn, New

York, brings this action pro se. By order dated July 27, 2020, the Court directed Plaintiff, within

30 days, to pay the $400 in fees required to bring an action in this Court or, to proceed without

prepayment of fees, that is, in forma pauperis (IFP), to submit an IFP application and prisoner

authorization. The Court is in receipt of a letter from Plaintiff requesting an extension of time to

comply with the Court’s order and seeking information regarding how to pay the fees.

       The Court grants Plaintiff’s request for an extension of time and directs Plaintiff to pay

the relevant fees or submit an IFP application and prisoner authorization within 30 days of the

date of this order. If Plaintiff submits the completed and signed IFP application and prisoner

authorization, $350.00 will be deducted from Plaintiff’s prisoner account in monthly
           Case 1:20-cv-05346-CM Document 4 Filed 09/02/20 Page 2 of 5




installments. 1 If Plaintiff wishes to pay the $400.00 in fees, he may submit payment by certified

check or money order, payable to: Clerk of Court – SDNY, and mail the payment to: Cashiers –

Room 120, 500 Pearl Street, New York, NY 10007. Any check or money order must include

Plaintiff’s case number, 20-CV-5346 (CM).

       The Clerk of Court is directed to mail a copy of this order to Plaintiff and note service on

the docket. An IFP application and prisoner authorization are attached to this order for Plaintiff’s

convenience.

       The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this order would

not be taken in good faith, and therefore IFP status is denied for the purpose of an appeal. See

Coppedge v. United States, 369 U.S. 438, 444-45 (1962).

SO ORDERED.

 Dated:    September 2, 2020
           New York, New York

                                                           COLLEEN McMAHON
                                                       Chief United States District Judge




       1
         The $50.00 administrative fee for filing a civil action does not apply to persons granted
IFP status under 28 U.S.C. § 1915.


                                                 2
              Case 1:20-cv-05346-CM Document 4 Filed 09/02/20 Page 3 of 5




                                   U NIT ED S TATES D ISTRICT C OURT
                                  S OUTHERN D ISTRICT OF N EW Y ORK


(Full name(s) of the plaintiff or petitioner applying (each person
must submit a separate application)
                                                                                CV                          (      ) (         )
                           -against-                                 (Enter case number and initials of assigned judges, if
                                                                     available; if filing this with your complaint, you will not
                                                                     yet have a case number or assigned judges.)




(Full name(s) of the defendant(s)/respondent(s).)


              APPLICATION TO PROCEED WITHOUT PREPAYING FEES OR COSTS

I am a plaintiff/petitioner in this case and declare that I am unable to pay the costs of these proceedings and
I believe that I am entitled to the relief requested in this action. In support of this application to proceed in
forma pauperis (“IFP”) (without prepaying fees or costs), I declare that the responses below are true:

1.   Are you incarcerated?                            Yes                  No      (If “No,” go to Question 2.)
     I am being held at:

     Do you receive any payment from this institution?                 Yes              No
     Monthly amount:
     If I am a prisoner, see 28 U.S.C. § 1915(h), I have attached to this document a “Prisoner
     Authorization” directing the facility where I am incarcerated to deduct the filing fee from my account
     in installments and to send to the Court certified copies of my account statements for the past six
     months. See 28 U.S.C. § 1915(a)(2), (b). I understand that this means that I will be required to pay the
     full filing fee.
2. Are you presently employed?                       Yes                  No
     If “yes,” my employer’s name and address are:


     Gross monthly pay or wages:
     If “no,” what was your last date of employment?

     Gross monthly wages at the time:

3. In addition to your income stated above (which you should not repeat here), have you or anyone else
   living at the same residence as you received more than $200 in the past 12 months from any of the
   following sources? Check all that apply.

     (a) Business, profession, or other self-employment                                 Yes                      No
     (b) Rent payments, interest, or dividends                                          Yes                      No


SDNY Rev: 12/12/2014
              Case 1:20-cv-05346-CM Document 4 Filed 09/02/20 Page 4 of 5




     (c) Pension, annuity, or life insurance payments                             Yes                No
     (d) Disability or worker’s compensation payments                             Yes                No
     (e) Gifts or inheritances                                                    Yes                No
     (f) Any other public benefits (unemployment, social security,
                                                                                  Yes                No
         food stamps, veteran’s, etc.)
     (g) Any other sources                                                        Yes                No
     If you answered “Yes” to any question above, describe below or on separate pages each source of
     money and state the amount that you received and what you expect to receive in the future.



     If you answered “No” to all of the questions above, explain how you are paying your expenses:



4.   How much money do you have in cash or in a checking, savings, or inmate account?



5. Do you own any automobile, real estate, stock, bond, security, trust, jewelry, art work, or other
   financial instrument or thing of value, including any item of value held in someone else’s name? If so,
   describe the property and its approximate value:


6. Do you have any housing, transportation, utilities, or loan payments, or other regular monthly
   expenses? If so, describe and provide the amount of the monthly expense:



7. List all people who are dependent on you for support, your relationship with each person, and how
   much you contribute to their support (only provide initials for minors under 18):


8. Do you have any debts or financial obligations not described above? If so, describe the amounts owed
   and to whom they are payable:


Declaration: I declare under penalty of perjury that the above information is true. I understand that a false
statement may result in a dismissal of my claims.


Dated                                                   Signature


Name (Last, First, MI)                                  Prison Identification # (if incarcerated)


Address                                  City                            State            Zip Code


Telephone Number                                        E-mail Address (if available)
ġ

                                          IFP Application, page 2
               Case 1:20-cv-05346-CM Document 4 Filed 09/02/20 Page 5 of 5



                                    U NITED S TATES D ISTRICT C OURT
                                  S OUTHERN D ISTRICT OF N EW Y ORK



(full name of the plaintiff/petitioner)
                                                                       CV                             (       )(        )
                            -against-                      (Provide docket number, if available; if filing this with your
                                                           complaint, you will not yet have a docket number.)




(full name(s) of the defendant(s)/respondent(s))


                                          PRISONER AUTHORIZATION
By signing below, I acknowledge that:
(1) because I filed this action as a prisoner, 1 I am required by statute (28 U.S.C. § 1915) to pay
    the full filing fees for this case, even if I am granted the right to proceed in forma pauperis
    (IFP), that is, without prepayment of fees;
(2) if I am granted IFP status, the full $350 filing fee will be deducted in installments from my
    prison account, even if my case is dismissed or I voluntarily withdraw it.

I authorize the agency holding me in custody to:
(1) send a certified copy of my prison trust fund account statement for the past six months
    (from my current institution or any institution in which I was incarcerated during the past
    six months);
(2) calculate the amounts specified by 28 U.S.C. § 1915(b), deduct those amounts from my
    prison trust fund, and disburse those amounts to the Court.

This authorization applies to any agency into whose custody I may be transferred and to any
other district court to which my case may be transferred.



Date                                                      Signature



Name (Last, First, MI)                                                   Prison Identification #



Address                                            City                             State          Zip Code
ġ

1
  A “prisoner” is “any person incarcerated or detained in any facility who is accused of, convicted of,
sentenced for, or adjudicated delinquent for, violations of criminal law or the terms or conditions of
parole, probation, pretrial release, or diversionary program.” 28 U.S.C. § 1915(h).
SDNY Rev. 8/5/15
